ALLOWANCE
Applicant’s AFCP2.0 request, filed 29 July 2022 in response to the Final Office action mailed 25 May 2022, has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 1-10 are pending, wherein: claim 1 has been amended, claims 2, 7 and 10 are as originally filed, and claims 3-7 and 8-9 are previously presented. Pending claims 1-10 are herein allowed.

Response to Arguments/Amendments
The 35 U.S.C. 112(b) rejection of claims 1-10 is withdrawn as a result of Applicant’s filed claim amendments.
No other objection and/or rejection is believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious a polymer material having the claimed repeating units (see also STIC structure search report of 5/25/2022) and further the property of thermally activated, deep-red light delayed fluorescence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767